Citation Nr: 0423216	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-10 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of rib 
removal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to August 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Louisville, Kentucky Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2003, the veteran provided testimony at a travel 
Board hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
provisions of the implementing regulations are applicable to 
the present appeal.

With respect to VA's duty to assist under the VCAA, the 
veteran has indicated that he has received treatment for 
residuals of rib removal at the Louisville, Kentucky VA 
Medical Center (VAMC) in December 1993.  He further indicated 
that the rest of his treatment has been at the Lexington, 
Kentucky VAMC.  In addition, during a September 2003 travel 
Board hearing, the veteran testified that the VA had put him 
on oxygen because of his breathing problems.  While some of 
these records have been associated with the veteran's claims 
file, it appears as though these records are incomplete.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding pertinent 
medical records from the Louisville and Lexington VAMCs up to 
the present time, following the procedures prescribed in 38 
C.F.R. § 3.159(c)(2003).

The Board also notes that the veteran has not undergone a VA 
examination for the purpose of determining the etiology of 
any currently present residuals of rib removal.  For this 
reason, additional VA examination is necessary.  See 38 
U.S.C.A. § 5103A (West 2002).

The Board also notes that the veteran's service medical 
records were likely destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  By letter dated in 
July 2001, the veteran was asked to complete NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
and NA Form 13075, Questionnaire about Military Service, so 
that further action to locate his service medical records 
could be taken.  Although the veteran indicated during the 
September 2003 travel Board hearing that he was going to fill 
out these forms, the evidence of record shows that he has not 
yet responded to the RO's request.  On remand, the RO should 
make another attempt to secure NA Forms 13055 and 13075 from 
the veteran, and, thereafter, forward the completed forms to 
the NPRC, or other appropriate governmental agency, in an 
attempt to locate the veteran's service medical records.  See 
38 C.F.R. § 3.159(c)(2).

While it is unfortunate that there are no service medical 
records available, the Board notes that the absence of 
service medical records does not preclude a grant of service 
connection.  On remand, the veteran should be advised that 
the in-service manifestations of a disability, can be shown 
by other records, such as, for example, private medical 
records compiled during or soon after service, or lay 
statements, and he could submit such evidence to substantiate 
his claim.  See also 38 C.F.R. § 3.303(b) (2003).

Accordingly, this case is REMANDED to the RO via the VA AMC 
for the following actions:

1.  The RO should advise the veteran 
that, if service medical records are not 
available or a claimed disability is not 
shown in service, the in-service 
manifestation of a disability can be 
shown by other records, such as, for 
example, private medical records compiled 
during or soon after service, or lay 
statements.  

2.  The RO should request that the 
veteran complete NA Forms 13055 and 
13075.  The completed forms should be 
forwarded to the NPRC, or other 
appropriate governmental agency, in 
another attempt to secure the veteran's 
service medical records.  If additional 
service medical records are not 
available, the veteran should be advised 
of this fact, the efforts VA made to 
obtain the records, and any other 
information required by the provisions of 
38 C.F.R. § 3.159(e).

3.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment from the 
Lexington and Louisville VAMCs.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.

4.  Thereafter, the veteran should be 
provided an examination by a physician 
with appropriate expertise to determine 
the etiology of any currently present 
residuals of rib removal.  The claims 
file must be made available to and 
reviewed by the examiner.  

Based upon the examination results and 
the review of the claims files, the 
examiner should express an opinion 
concerning whether it is at least as 
likely as not that any currently 
diagnosed residuals of rib removal 
originated during the veteran's military 
service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a typewritten report.

5.  Thereafter, the RO should undertake 
any other development required under the 
VCAA and implementing regulations.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the requisite 
opportunity for response thereto.  

7.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




